Appeal by the defendant from a judgment of the Supreme Court, Queens County (Dunkin, J.), rendered April 16, 1984, convicting him of murder in the second degree, rape in the first degree, kidnapping in the second degree (two counts), and robbery in the first degree (three counts), after a nonjury trial, and imposing sentence. The appeal brings up for review the denial (Dunkin, J.), after a hearing, of those branches of the defendant’s omnibus *587motion which were to suppress physical evidence and in court identifications, and the denial (Balbach, J.), of that branch of the defendant’s omnibus motion which was to dismiss the indictment.
Ordered that the judgment is affirmed.
Defense counsel and the defendant pro se have raised numerous allegations of error during the defendant’s Grand Jury proceedings, suppression hearing and trial. We have considered all of the issues raised and find them to be without merit.
Further, given the brutal, reprehensible and heinous nature of the crimes committed by the defendant, we decline to disturb the sentence imposed (see, People v Suitte, 90 AD2d 80, 85-86). Thompson, J. P., Bracken, Rubin and Fiber, JJ., concur.